

116 HJ 34 IH: Proposing an amendment to the Constitution of the United States to provide that Representatives shall be apportioned among the several States according to their respective numbers, counting the number of persons in each State who are citizens of the United States.
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 34IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Davidson of Ohio (for himself, Mr. Brooks of Alabama, Mr. Mooney of West Virginia, Mr. Cole, Mr. Stivers, Mr. Gibbs, Mr. Yoho, Mr. Turner, and Mr. Chabot) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to provide that Representatives
			 shall be apportioned among the several States according to their
			 respective numbers, counting the number of persons in each State who are
			 citizens of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Representatives shall be apportioned among the several States according to their respective numbers, which shall be determined by counting the number of persons in each State who are citizens of the United States..
		